Citation Nr: 1814673	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraines. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from February 1988 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

The issue of service connection for migraine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  There was no low back injury or disease during service. 

2.  The current low back disability was manifested many years after service and is not causally or etiologically related to service.

3.  There was neither vascular injury or disease nor chronic symptoms of hypertension manifested during service.

4.  Symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

5.  Hypertension is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a low back disability are not met.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The U.S. Court of Appeals for Veterans Claims (Court or CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the September 2011 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ asked several questions in order to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disabilities for which he sought service-connected disability benefits.  The Veteran submitted several lay statements in support of the appeal on the day of the hearing.  The VLJ agreed to hold the record open for 30 days after the hearing in order to allow the Veteran additional opportunity to submit evidence in support of the appeals; however, no additional evidence was received.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and available post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The Veteran has not been provided with VA examinations or medical opinions in connection with the service connection appeals; however, no medical examination or medical opinion is required in this case.  As explained below, the weight of the evidence demonstrates no in-service back or vascular injury or disease, no chronic symptoms of hypertension during service, no continuous symptoms of hypertension since service, and no hypertension manifested to a compensable degree within one year of service.  The weight of the evidence also demonstrates no current low back disability or hypertension until many years after service.  As there is no in-service injury or disease to which current disabilities could be related, a medical examination or medical opinion would not help substantiate the appeals because any purported opinion would necessarily be based upon an inaccurate factual assumption that there was some in-service injury or disease to which the current disability was related; such purported opinion based on this materially in accurate fact would render the purported opinion of no probative value.  For this reason, the Board does not find that further development or medical opinion is necessary to decide these issues.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with benign essential hypertension.  Hypertension is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA treatment records from 2013 to 2016 only show a diagnosis of low back pain and do not identify an underlying pathology to account for the low back symptoms; however, private treatment records dated from 2005 to 2009 show a recurring diagnosis of lumbosacral (or lumbar) strain.  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is currently diagnosed with recurrent lumbosacral strain.  Lumbosacral strain is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to the diagnosis.  Walker, 708 F.3d 1331.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for Low Back Disability

At September 2017 Board hearing, the Veteran testified that she believed that the current low back disability was related to an epidural received during childbirth in April 1989.  She testified that she has had intermittent back pain since the in-service epidural when the needle broke while being injected into her back, took over-the-counter medication to treat back symptoms, and received medical treatment for back problems shortly after service separation.  On the October 2014 NOD, the Veteran alternatively alleged that she sustained a back injury during an in-service MVA and believed that she had a current low back disability related to the alleged in-service back injury.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a back injury or back disease during service or involvement in a MVA.  With the exception of one complaint of back pain accompanied by upper respiratory symptoms of sore throat, stuffy nose, and headache of two day duration in September 1993, the service treatment records, which are complete, are absent of any other report, complaint, diagnosis, or treatment for any back problems or a MVA.  No back problems related to the 1989 childbirth during service are shown, including the purported incident where a needle broke during administration of the epidural.  See also August 1993 service health questionnaire for dental treatment (noting a prior cesarean section in 1993 with no mention of any back problems).   

Because the service treatment records are complete, show treatment during and after two pregnancies (i.e., in 1989 and 1993) to include reported pain associated with the incision site in October 1989 with no mention of a back injury or back problems related to the 1989 childbirth, and the one-time in-service back complaint in 1993 was accompanied by upper respiratory complaints with no mention of a back injury or MVA, the Board finds that a back injury or a back disease are conditions that would have ordinarily been recorded during service had they occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no back injury or disease is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of back injury or back disease during service.  See Buczynski v. Shinseki, 
24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The Board finds that the weight of evidence is against finding that the current low back disability is causally or etiologically related to service.  After the one-time in-service complaint of back pain in 1993, the earliest evidence of back symptoms is in November 2005, approximately 12 years after the in-service complaint of back pain and 11 years after service separation.  At that time, the Veteran reported low back pain following a post-service motor vehicular accident that had occurred three hours earlier.  Post-service treatment records show multiple subsequent back injuries, including due to other post-service MVAs, during the period from May 2007 to November 2009.  Considered together with the absence of any evidence of an in-service back injury or MVA, no in-service back symptoms other than a one-time complain of back pain in September 1993, and the earliest evidence of post-service back symptoms in 2005 following a post-service MVA, the gap of approximately 11 years between service and the onset of low back symptoms related to lumbosacral strain is another factor that tends to weigh against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board has considered the Veteran's competent lay account of recurrent low back pain during and since service; however, because the account is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service showing no back injury or disease and no back symptoms other than a one-time complaint of back pain with accompanying upper respiratory symptoms in 1993, and the post-service lay and medical evidence showing an onset of back problems approximately eleven years after service and following a MVA-related back injury, it is not deemed credible, so is of no probative value.  

Thus, while the Veteran is competent to relate symptoms of the low back that she experienced at any time, she is not competent to diagnose lumbosacral strain or link the diagnosis to service, particularly when there was no evidence of an in-service back injury or disease, no in-service back symptoms other than a one-time complaint of back pain accompanied by upper respiratory symptoms in 1993, and the back symptoms related to lumbosacral strain were first manifested many years after service after a post-service back injuries.  Under these circumstances, diagnosis and nexus require specific medical knowledge and training under the facts presented in this case.  Such diagnosis and nexus require specific medical knowledge and training the Veteran does not have.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For these reasons, the Veteran's purported opinion that she has a current back disability related to service is of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a low back disability; therefore, the appeal must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Hypertension

The Veteran contends that the current hypertension is related to service.  At September 2017 Board hearing, the Veteran testified that she believed that the current hypertension was related to the overall stress and rigors of service, including working in a top secret environment.  She testified that she began to have high blood pressure in her twenties, which progressively worsened over time.  She reported that she was first diagnosed with hypertension in April 2010.  

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017). 

After review of all the lay and medical evidence of record, the Board finds that no vascular injury or vascular disease.  Review of the Veteran's STRs, which are complete, shows that the blood pressure readings for the Veteran were consistently within normal limits during service.  See, e.g., September 1993 service treatment record (noting a blood pressure reading of 130/74).  On the October 1990 service prenatal and pregnancy medical record, the Veteran specifically denied a personal medical history of cardiovascular problems.  The only mention of high blood pressure during service occurred when the Veteran reported a positive family history of high blood pressure.  See, e.g., June 1990 service optometry service entry.  

Because blood pressure readings were recorded throughout service and were within normal limits, the Veteran was specifically asked if she had a history of cardiovascular problems and denied any cardiovascular history on the October 1990 service prenatal and pregnancy medical record, and on the August 1993 service health questionnaire for dental treatment the Veteran was given the opportunity to indicate whether she had a history of high blood pressure and made no such indication while on the same occasion she affirmatively confirmed a history of cesarean section  in February 1993, the Board finds that hypertension is a condition that would have ordinarily been recorded during service, including at the service separation examination; therefore, the lay and medical evidence generated contemporaneous to service is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provide evidence against a finding of hypertension or "chronic" symptoms of hypertension during service.  See Buczynski, 24 Vet. App. at 224 (2011); Kahana, 24 Vet. App. at 438; see also Fed. R. Evid. 803(7).  As the weight of the evidence demonstrates no vascular injury or disease or "chronic" symptoms of hypertension during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.  

The Board next finds that the evidence shows that symptoms of hypertension were not continuous since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The evidence shows that hypertension was first diagnosed and treated in 2010, approximately 16 years after service separation.  See also undated private family practice vital sign flow sheet (documenting blood pressure readings consistently within normal limits from May 2007 through February 2009).  Considered together with the absence of hypertension symptoms during service, and the Veteran's admission at the Board hearing that she did not have hypertension during service or in the year following service, the sixteen year gap between service and the onset of hypertension is one factor that tends to weigh against a finding of continuous symptoms of hypertension after service separation or to a compensable degree within the first post-service year.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.  The absence of post-service diagnosis and treatment for more than a decade after service is not the only factor relied upon by the Board in making this finding, but is only one of several factors relied upon, and the Board's reliance upon this factor is consistent with the Court's balanced holding in Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence).  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" hypertension symptoms or hypertension manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that hypertension, which was first manifested many years after service, was not caused by or etiologically related to service.  There is no competent medical opinion evidence linking the current hypertension to service.  Any medical opinion which purported to provide a nexus between the hypertension and military service would necessarily be based on an inaccurate history of in-service vascular injury, vascular disease, or chronic symptoms of hypertension, so would be of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal, 5 Vet. App. at 461 (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The diagnosis of benign essential hypertension reflected in post-service treatment records indicates that the Veteran's hypertension has an unknown etiology in this case.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007) (defining "essential hypertension" as "hypertension occurring without discoverable organic cause").  

Although the Veteran has asserted her belief that the current hypertension was causally or etiologically related to service, she is a lay person and does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of hypertension when the evidence shows no in-service vascular injury or disease, no chronic symptoms of hypertension during service, no continuous symptoms of hypertension since service, and no hypertension manifested to a compensable degree within one year of service.  Such diagnoses and opinions as to relationship involve unseen systems processes and disease processes that are largely unobservable by the five senses of a lay person, involve an understanding of the cardiovascular system, and involve making findings based on medical knowledge and clinical testing results.  In addition, other symptoms of hypertension, such as headaches or lightheadedness, are common symptoms associated with numerous disorders, so are not unique to hypertension (and are even attributed to separately claimed headaches, so would require expertise to differentiate such symptoms from the claimed headaches disorder), but would need to be assessed along with other findings and history in order to assess hypertension and its etiology.  Consequently, the Veteran's purported opinion attempting to relate hypertension to service is of no probative value.  

Thus, the weight of the evidence is against a finding that hypertension was incurred in or was otherwise caused by active service.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for hypertension, so the appeal must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.

Service connection for hypertension is denied.


REMAND

Service Connection for Migraine

The Veteran contends that the current migraine is related to service.  At the Board hearing, the Veteran testified that she believed that the migraines were related to working in a cold computer room with temperatures in the thirties and forties during service.  She testified that she experienced headaches with nausea during service and such symptoms have continued since service.  The Veteran reported that she has now developed photosensitivity associated with the headache and nausea symptoms.  See Dorland's Illustrated Medical Dictionary 1183 (31st ed. 2007) (noting a diagnosis of migraine headaches is "commonly associated with irritability, nausea, vomiting, constipation or diarrhea, and often photophobia").  

The service treatment records are absent of any report, complaint, diagnosis, or treatment for neurological problems or migraine; however, in October 1988, the Veteran complained of diarrhea and headache of one day duration, and the service medical provider  attributed the symptoms to a diagnosis of viral gastroenteritis.  In September 1990, the Veteran complained of sore throat, headache, stomach pain, and diarrhea of one day duration, and the service medical provider attributed the symptoms to a diagnosis of upper respiratory infection.  In September 1993, the Veteran complained of headache, back pain, sore throat, and stuffy nose of two-day duration, and the service medical provider attributed the symptoms to a diagnosis of upper respiratory infection/pharyngitis.

In a September 2017 lay statement, the Veteran's immediate supervisor during service (a retired sergeant first class in the U.S. Army) wrote that he witnessed the Veteran's frequent headaches and accompanying nausea during service.  He reported that the Veteran's working environment during service had cold temperatures and he witnessed her isolative behavior (i.e., she was not upbeat or social) when she was having a headache.  He wrote that he witnessed three episodes during service in which the Veteran vomited on the floor after attempting to eat or shortly after taking over-the-counter medication for treatment of the headache.  He added that there was an unwritten rule that a person who went on two or more sick calls would be reassigned to another command so the supervisor believed that the Veteran's fear for her career may have prevented her from expressing how severe her headaches were.  

Although the Veteran reported a personal history of migraine during the course of private treatment for sinus congestion in October 2006, it is unclear from the evidence of record when migraine may have been first diagnosed, and the post-service treatment records currently of record do not clearly show that the same current symptoms of migraine were manifested during service.  For these reasons, the Board finds that a remand for a VA examination with a medical opinion is needed.  

Accordingly, the issue of service connection for migraine is REMANDED for the following actions:

1.  Schedule an appropriate VA examination for the claimed migraine.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed. 

Based on review of the appropriate records, the examiner should provide the following opinion:

Is it as likely as not (i.e., to at least a 50-50 degree of probability) that migraine had its onset during service or is otherwise causally or etiologically related to service?

For the purposes of providing the medical opinion, the examiner should assume that the Veteran was routinely exposed to cold temperatures during service.  

The examiner should also consider the in-service complaints of headache with other symptoms in October 1988, September 1990, and September 1993, as well as the September 2017 lay statement from the Veteran's immediate supervisor during service describing his observation of less social behavior during episodes of headache and three incidents when the Veteran vomited after trying to eat or taking over-the-counter medication for treatment of headache.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

2.  Thereafter, readjudicate the remanded issue of service connection for migraine headaches.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


